Notice of Allowance

Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
 	The terminal disclaimer filed on 8/31/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
Patent Number US 7828814 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
	Claims 1-20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.    	The closest prior art of record is Brenneman (US 2005/0277964 A1) and Weber (US 2007/0244569 A1).   	Brenneman and/or Weber teach an intravascular connector, comprising: 		a first arm; and
 		a second arm, 		wherein the first arm is positionable within a first vessel and the second arm is positionable within a second vessel.

 	However, as to independent claim 1, Brenneman and/or Weber fail to teach or fairly suggest : that the coupler provides the combination of: 		wherein the first arm has a pre-deployed configuration and a deployed configuration; and  		wherein the first arm is moveable from the pre-deployed configuration to the deployed configuration within the first vessel without interference against a vessel wall of the first vessel, and
 		wherein when the first arm is in the deployed configuration, the first arm is configured to contact a vessel wall of the first vessel.

	However, as to independent claim 9, Brenneman and/or Weber fails to teach or fairly suggest : that the coupler provides: wherein the first arm is swingable within the first vessel without contacting a vessel wall of the first vessel.

	However, as to independent claim 16, Brenneman and/or Weber fails to teach or fairly suggest : that the coupler provides: wherein the first arm and the second arm are positionable in an ordered sequence within the first vessel and the second vessel, respectively.   	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Brenneman and/or Weber, and one of skill would have not been motivated to, provide the above combination and/or features.  While Brenneman and/or Weber teach first and second arms positionable within 1st and 2nd vessels, Brenneman and/or Weber fail to teach or suggest: (as per claim 1) that the 1st arm: has a pre-deployed configuration and a deployed configuration; is moveable from the pre-deployed configuration to the deployed configuration within the first vessel without interference against a vessel wall of the first vessel, and is in the deployed configuration, the first arm is configured to contact a vessel wall of the first vessel; (as per claim 9) the coupler provides: wherein the first arm is swingable within the first vessel without contacting a vessel wall of the first vessel; and/or (as per claim 16) the coupler provides: wherein the first arm and the second arm are positionable in an ordered sequence within the first vessel and the second vessel, respectively.  One of skill would not have been motivated to modify the teachings of Brenneman and/or Weber to provide the above combination, as no such teaching or suggestion is provided by these references.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781